DETAILED ACTION

	For purposes of this Office action, claims 30-52 listed in the preliminary amendment dated September 9, 2021 have been respectively renumbered as claims 50-72 with claim dependencies changed accordingly since claims 30-49 were also listed in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 52 and 65 are objected to because of the following informalities:
1)	In claim 52, line 2:  The phrase “1 about” should be changed to --about 1--.
2)	In claim 65, line 2:  “seemless” should be changed to --seamless--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 


prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 50, 51, 61, 62, 65 and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat No. 5,870,785 to Hoorens.  Hoorens shows the claimed limitations of a mattress covering comprising a knit fabric having a gauge per square inch, grams per square meter, air permeability and material content that are pre-selected to provide the knit fabric with one or more selected physical features, the knit fabric comprising a top layer (1), a bottom layer (3) and a middle layer (2) between the top layer and the bottom layer, the bottom layer being less permeable than the top layer (as shown in Figures 1, 3 & 4 and as described in column 1, lines 60-67; column 2, lines 1-10, 32-42 & 59-67 and column 3, lines 1-6 & 52-64); wherein the top layer (1) allows more air flow therethrough than the bottom layer (3) (as described in column 1, lines 65-67 and in column 2, lines 37-42); wherein the material content comprises a material selected from a group consisting of acrylic, acetate, cotton, linen, silk, polyester, wool, nylon, rayon, spandex, lycra, hemp, manmade materials, natural materials and blends or combinations thereof (as described in column 2, lines 54-58 and in column 3, lines 37-44); and wherein the mattress covering extends from a top end to an opposite bottom end and 

has opposite first and second side surfaces that each extend between the top and bottom ends, the mattress covering being seamless from the top surface to the bottom surface and from the first side surface to the second side surface (as shown in Figure 1); and wherein the mattress 
covering is an article of bedding selected from the group consisting of bed sheets, mattress protectors, mattress pads and mattress toppers (as described in column 1, lines 9-13).

Claims 50, 51, 61, 62, 65-68, 70 and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,065,600 to Byles.  With respect to claims 50, 51, 61, 62 and 65, Byles shows the claimed limitations of a mattress covering comprising a knit fabric having a gauge per square inch, grams per square meter, air permeability and material content that are pre- selected to provide the knit fabric with one or more selected physical features, the knit fabric comprising a top layer (A), a bottom layer (N) and a middle layer (G) between the top layer and the bottom layer, the bottom layer being less permeable than the top layer (as shown in Figure 2 and as described in column 2, lines 48-51; column 3, lines 15-17; column 4, lines 4-10 & 50-54; column 7, lines 37-51 and in column 8, lines 7-27); wherein the top layer (A) allows more air flow therethrough than the bottom layer (G) (as described in column 7, lines 37-45 and in column 8, lines 22-23); wherein the material content comprises a material selected from a group consisting of acrylic, acetate, cotton, linen, silk, polyester, wool, nylon, rayon, spandex, lycra, hemp, manmade materials, natural materials and blends or combinations thereof (as described in column 5, lines 44-51); and wherein the mattress covering extends from a top end to an opposite bottom end and has opposite first and second side surfaces that each extend 

between the top and bottom ends, the mattress covering being seamless from the top surface to the bottom surface and from the first side surface to the second side surface (as shown in Figure 2 and as described in column 7, lines 33-55).
With respect to claims 66-68, 70 and 72, the reference further discloses conditions wherein the knit fabric is free of any ventilation ports (also as shown in Figure 2 and as described in column 7, lines 33-55); wherein the knit fabric is a performance knit fabric and is a warp knitted performance fabric (as described in column 2, lines 48-51; column 3, lines 15-17 and in column 4, lines 4-10 & 50-54) and wherein the mattress covering is an article of bedding selected from the group consisting of bed sheets, mattress protectors, mattress pads and mattress toppers (as described in column 8, lines 31-34).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-60, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Hoorens ‘785.  With respect to claims 52-54, Hoorens does not specifically disclose a condition wherein the gauge per inch is between about 1 and about 15, or between about 15 and about 25, or about 15 or more.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mattress covering of Hoorens with a gauge per inch which is between about 1 and about 15, between about 15 and about 25, or about 15 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 55 and 56, Hoorens does not specifically disclose a condition wherein the grams per square meter is between about 75 and about 125, or between about 90 and about 110.  It would have been obvious before the effective filing date of the claimed invention to provide the mattress covering of Hoorens with a grams per square meter which is between about 75 and about 125, or between about 90 and about 110, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 57, Hoorens does not specifically disclose a condition wherein the grams per square meter is 110.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mattress covering of Hoorens with a grams per square meter which is 110, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 58-60, Hoorens does not specifically disclose a condition wherein the air permeability is between about 600 cubic feet per minute (cfm) and about 900 cfm, is between about 700 cubic feet per minute (cfm) and about 750 cfm, or is greater than 736 cubic feet per minute.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mattress covering of Hoorens with an air permeability which is between about 600 cubic feet per minute (cfm) and about 900 cfm, between about 700 cubic feet per minute (cfm) and about 750 cfm, or is greater than 736 cubic feet per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 63 and 64, Hoorens does not specifically disclose a condition wherein the mattress covering has a width from the first side surface to the second side surface that is at least 76.5 inches, or that is about 102 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mattress covering of Hoorens with a width from the first side surface to the second side surface that is at least 76.5 inches, or that is about 102 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 52-60, 63, 64, 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Byles ‘600.  With respect to claims 52-54, Byles does not specifically disclose a condition wherein the gauge per inch is between about 1 and about 15, or between about 15 and about 25, or about 15 or more.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mattress covering of Byles with a gauge per inch which is between about 1 and about 15, between about 15 and about 25, or about 15 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 55 and 56, Byles does not specifically disclose a condition wherein the grams per square meter is between about 75 and about 125, or between about 90 and about 110.  It would have been obvious before the effective filing date of the claimed invention to provide the mattress covering of Byles with a grams per square meter which is between about 75 and about 125, or between about 90 and about 110, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 57, Byles does not specifically disclose a condition wherein the grams per square meter is 110.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mattress covering of Byles with a grams per square meter which is 110, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 58-60, Byles does not specifically disclose a condition wherein the air permeability is between about 600 cubic feet per minute (cfm) and about 900 cfm, is between about 700 cubic feet per minute (cfm) and about 750 cfm, or is greater than 736 cubic feet per minute.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mattress covering of Byles with an air permeability which is between about 600 cubic feet per minute (cfm) and about 900 cfm, between about 700 cubic feet per minute (cfm) and about 750 cfm, or is greater than 736 cubic feet per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 63 and 64, Byles does not specifically disclose a condition wherein the mattress covering has a width from the first side surface to the second side surface that is at least 76.5 inches, or that is about 102 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mattress covering of Byles with a width from the first side surface to the second side surface that is at least 76.5 inches, or that is about 102 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 69 and 71, Byles does not specifically disclose a condition wherein the knit fabric is a circular knit fabric or is a weft knitted performance fabric.  However, Byles also teaches that fabrics which are equivalent to a warp knitted fabric “may be produced as well by weaving or circular (weft) knitting” (see column 4, lines 21-26).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to replace the warp knitted performance fabric of the mattress covering of Byles with a circular knit fabric or with a weft knitted performance fabric, since such a modification would have been generally considered as a substitution of art-recognized equivalents as taught by Byles.  

Claims 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Hoorens ‘785 in view of Byles ‘600.  With respect to claims 68 and 70, Hoorens does not specifically disclose a condition wherein the knit fabric is a warp knitted performance fabric.  Byles provides the basic teaching of a mattress covering comprising a knit fabric having a gauge per square inch, grams per square meter, air permeability and material content that are pre- selected to provide the knit fabric with one or more selected physical features, the knit fabric comprising a top layer (A), a bottom layer (N) and a middle layer (G) between the top layer and the bottom layer, the bottom layer being less permeable than the top layer (as shown in Figure 2 and as described in column 2, lines 48-51; column 3, lines 15-17; column 4, lines 4-10 & 50-54; column 7, lines 37-51 and in column 8, lines 7-27); and wherein the knit fabric is a warp knitted performance fabric (as described in column 2, lines 48-51; column 3, lines 15-17 and in column 4, lines 4-10 & 50-54).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the mattress covering of Hoorens with a knit fabric which is a warp knitted performance fabric, since the use of a mattress covering which is formed by a knit 


fabric that is specifically a warp knitted performance fabric has long been known in the art as taught by Byles.
With respect to claims 69 and 71, Hoorens as modified by Byles does not specifically disclose a condition wherein the knit fabric is a circular knit fabric or is a weft knitted performance fabric.  However, Byles also teaches that fabrics which are equivalent to a warp knitted fabric “may be produced as well by weaving or circular (weft) knitting” (see column 4, lines 21-26).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to replace the warp knitted performance fabric of the mattress covering of Hoorens as modified by Byles with a circular knit fabric or with a weft knitted performance fabric, since such a modification would have been generally considered as a substitution of art-recognized equivalents as taught by Byles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Alletto, Jr. ‘357, Alletto ‘186, Alletto, Jr. ‘937, Alletto, Jr. ‘337, Alletto, Jr. ‘045, Alletto ‘647, Alletto ‘744, Alletto, Jr. ‘005, Alletto ‘717, Alletto, Jr. ‘257, Alletto ‘552, Alletto ‘818, Alletto, Jr. ‘276, Alletto ‘730, Alletto ‘661, Alletto ‘497, Alletto, Jr. ‘142, Alletto ‘992, Alletto, Jr. ‘316 and Alletto ‘915.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ROBERT G SANTOS/Primary Examiner, Art Unit 3673